—Appeal by the defendant from the judgment of the County Court, Westchester County (Lange, J.), rendered May 1, 1992, convicting him of murder in the second degree, assault in the first degree, assault in the second degree, reckless endangerment in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. "[A]ny rational trier of fact could have concluded that the objective circumstances surrounding defendant’s reckless conduct so elevated the gravity of the risk *314created as to evince the depraved indifference to human life necessary to sustain the murder conviction” (People v Roe, 74 NY2d 20, 25). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find no reason to disturb the defendant’s sentence.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.